DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

This application is in condition for allowance except for the presence of Claims 16-20 which are non-elected without traverse (as set forth in the 07/30/20 Response to Election/Restriction). Accordingly, Claims 16-20 have been cancelled.

Response to Amendment

	Currently, the pending Claims are 1-11, 13-15. The examined Claims are 1-11, 13-15, with Claims 1-2, 5, 8-11, 15 being amended herein.

Response to Arguments

	Per Applicant’s aforementioned amendments to the Claims, the previous objection and previous rejections under 35 U.S.C. 112(b) are hereby withdrawn. 

	Furthermore, Applicant has mainly amended independent Claims 1 and 9 to each require that (1) the first ionically conductive solid electrolyte material has a coating thereon, wherein the coating is the structure which exhibits the instantly claimed susceptibility to reduction in a presence of lithium metal, wherein upon contact with lithium metal, the coating partially reduces to a mixed ionic and electronic conductor including a partially reduced species of titanium or partially reduced germanium such that the coating forms an electronic conductivity zone in the anode with both ionic and electronic conductivity, and (2) the separator is in contact with the first ionically conductive solid electrolyte material via the coating, wherein the separator is not soluble for titanium or germanium, and further wherein the separator impedes propagation or exchange of titanium or germanium such that the electronic conductivity zone does not enter the separator.
	Accordingly, Applicant argues that the prior art of record does not explicitly teach a solid-state battery in accordance with Claims 1 and 9. In particular, Applicant argues that the prior art of record neither teaches nor suggests an anode comprising ionically conductive solid electrolyte material which further comprises a coating thereon, wherein the coating partially reduces to in the manner set forth 

	Applicant’s amendments/arguments are found to be persuasive. Accordingly, all previous prior art rejections of record are hereby withdrawn.

Allowable Subject Matter

Claims 1-11, 13-15 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art references of record relevant to independent Claims 1 and 9 are Maeda (US 2011/0039162), Esaki et al. (US 2017/0250405), Ogawa et al. (US 2012/0177998), Bedjaoui et al. (US 2010/0068617), Tsuchida et al. (US 2010/0273062), and Fujiki et al. (US 2015/0147660).

Maeda teaches a solid state secondary battery (Abstract). Maeda teaches that the battery comprises an anode, a cathode, and solid electrolyte layer positioned between and in physical/ionic contact with the anode and cathode such that the solid electrolyte layer functions as a separator ([0009]-[0010], [0037]). Maeda teaches that the anode comprises an anode active material, wherein the 
Esaki teaches an electrode composite material for use in the anode of a lithium ion secondary battery ([0001], [0016]). Esaki teaches that the electrode composite material comprises a mixture of both LTO and lithium lanthanum titanate (LLTO) ([0016]). Esaki teaches that LTO, in the context of a solid state battery, functions as an anode active material ([0004]). Esaki teaches that LTO, as an anode active material, exhibits excellent properties and exhibits almost no change in lattice size during charging and discharging ([0004]). Esaki teaches that LLTO, in the context of a solid state battery, functions as a solid electrolyte material ([0005]). Esaki teaches that LLTO is a particularly attractive solid electrolyte material because it exhibits a high lithium ion conductivity ([0005]). Furthermore, Esaki teaches that because a solid state battery does not utilize an electrolyte solution therein, it is preferable for, at a minimum, the anode of a solid state battery to comprise a mixture of anode active material and solid electrolyte material therein ([0006]-[0007]).
Ogawa teaches a battery comprising a solid state electrolyte (Abstract, [0001], [0010]). Ogawa teaches that the solid state electrolyte is preferably formed as a sulfide-based solid electrolyte ([0021]). In particular, Ogawa teaches that it is preferable that the solid electrolyte is a Li2S-P2S5 solid electrolyte given that such a sulfide-based solid electrolyte exhibits high lithium ion conductivity ([0021]).
Bedjaoui teaches a solid state battery (Abstract, [0003]). Bedjaoui teaches that the battery comprises a solid electrolyte layer, wherein the solid electrolyte layer is formed of LIPON ([0025]). Bedjaoui teaches that LIPON, specifically, exhibits a high ionic conductivity ([0025]).
Tsuchida teaches a solid state battery (Abstract). Tsuchida teaches that the solid state battery comprises an anode, wherein the anode comprises an anode current collector that collects current in the anode active material layer formed thereon ([0063]).


However, independent Claims 1 and 9 each require, among a plurality of other structural limitations, that (1) the first ionically conductive solid electrolyte material has a coating thereon, wherein the coating is the structure which exhibits the instantly claimed susceptibility to reduction in a presence of lithium metal, wherein upon contact with lithium metal, the coating partially reduces to a mixed ionic and electronic conductor including a partially reduced species of titanium or partially reduced germanium such that the coating forms an electronic conductivity zone in the anode with both ionic and electronic conductivity, and (2) the separator is in contact with the first ionically conductive solid electrolyte material via the coating, wherein the separator is not soluble for titanium or germanium, and further wherein the separator impedes propagation or exchange of titanium or germanium such that the electronic conductivity zone does not enter the separator.

The prior art of record neither teaches nor suggests an anode comprising ionically conductive solid electrolyte material which further comprises a coating thereon, wherein the coating partially reduces to in the manner set forth Claims 1 and 9 upon contact with lithium metal. Furthermore, a mixture of solid electrolyte particles (which, at best, is disclosed by the prior art of record) cannot reasonably be interpreted as a coating as instantly claimed, let alone a coating which partially reduces in the instantly claimed manner. Finally, the prior art of record neither teaches nor suggests a separator which exhibits insolubility characteristics as set forth in Claims 1 and 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/              Examiner, Art Unit 1729   

/ULA C RUDDOCK/               Supervisory Patent Examiner, Art Unit 1729